                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 ELLIOT MOREHARDT,                         )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )      CIVIL NO. 2:16-MC-298-DBH
                                           )
 JASON P. GRIMES,                          )
                                           )
                         DEFENDANT         )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On September 28, 2018, the United States Magistrate Judge filed with the

court, with copies to the plaintiff’s counsel and the defendant, his Recommended

Decision After Disclosure Hearing.     The time within which to file objections

expired on October 12, 2018, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Court ORDERS:

      1.    The defendant Jason P. Grimes shall turn over to the sheriff the

following property: (a) the firearm depicted in Hearing Exhibit 5; (b) the knife

depicted in Hearing Exhibit 5; (c) the motorcycles depicted in Hearing Exhibit 1,

other than the motorcycles for which Dena Thompson claimed ownership at the

hearing; (d) the gun safe described at the hearing; and (e) the engine block

located on the property where the defendant resides.
      2.    The plaintiff’s counsel shall assist the sheriff in the identification of

the property to be turned over in accordance with the Court’s Order.

      3.    To the extent the defendant contends any other individuals have an

interest in any of the property subject to turn-over, the defendant shall give

notice to the individuals in accordance with 14 M.R.S.A. § 1313(3) prior to the

sale of the property.

      4.    Pending the turn-over and sale of the property, the defendant is

ENJOINED from transferring or modifying the property.

      5.    The plaintiff shall sell the property and account for the sale in

accordance with 14 M.R.S.A. § 1313.

      SO ORDERED.

      DATED THIS 15TH DAY OF OCTOBER, 2018

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                   2
